ORDER

Upon consideration of the Joint Petition for disbarment by consent filed herein, pursuant to Maryland Rule 16-772, it is this 25th day of November, 2008,
ORDERED, by the Court of Appeals of Maryland, that Catherine R. Copper, be, and she is hereby, disbarred by consent from the practice of law in the State of Maryland, effective immediately; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Catherine R. Copper from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.